Title: To George Washington from “Portius,” 24 September 1795
From: “Portius”
To: Washington, George


          24 Sept. 1795. The crisis facing the United States renders “it the duty of every Citizen to express his opinion of public men and measures.” GW, as the “Chief Magistrate of a free country,” should not “object to a discussion of the conduct and character of those whom the people have appointed to administer the government of their choice.” If a country exists “in which the influence of one man prevents or deters this investigation, that country is already enslaved. The name of Washington has too long had this effect.”
          When “the overbearing tyranny and unprecedented usurpations of the British monarch first called forth the spirit of opposition,” GW began his career and was given command of the Continental army. His conduct in that office entitled GW “to the gratitude of your country,” and it “has been amply given,” far beyond GW’s “merits.” The “principal exploits” of the war “were atchieved under other Commanders,” but even supposing that GW possessed “military talents greater than those of any other American officer,” could he “point out ONE SINGLE ACT which unequivocally proves you a FRIEND to the INDEPENDENCE OF AMERICA.”
          When the war ended, “Gratitude … led your countrymen to believe that to you alone they were indebted for liberty.” But the “firmness and undaunted perseverance” of American patriots and the French alliance, as well as the Declaration of Independence, the capture of the northern British army under Gen. John Burgoyne, the success of the Southern Army under Nathanael Greene, and the capture of British troops under Gen.

Charles Cornwallis at Yorktown were causes of American success that were not “immediate consequences” of GW’s “abilities and exertions.” Portius proposes to review “the progress of our country, as an independent nation” to “throw some further light upon” GW’s character in future letters.
        